Citation Nr: 1435070	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  09-40 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for hypertension. 

2. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to October 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. The matter has since been transferred to the RO in Nashville, Tennessee. 

In January 2011 a Travel Board hearing was held at the RO before the undersigned Veterans Law Judge. A transcript of the hearing testimony is in the claims file. In a June 2011 decision, the Board reopened the claim of service connection for a lumbar spine disability, and denied service connection for residuals of gallbladder removal and gastroesophageal reflux disease (GERD). At that time, the Board also remanded the claims of service connection for a lumbar spine, sinus, psychiatric, hypertension, and sleep apnea disorders for additional development. 

A rating decision in November 2012, granted service connection for sleep apnea, including hypersomnolence, evaluated as 50 percent disabling, effective December 1, 2008; service connection for multilevel degenerative disk disease of the lumbosacral spine with left lower extremity radiculopathy, evaluated as 40 percent disabling effective October 31, 2007; and recurrent sinusitis, evaluated as 30 percent disabling, effective from December 20, 2007.

The issues of entitlement to service connection for an acquired psychiatric condition to include PTSD and hypertension, are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.



REMAND

The Board regrets the additional delay, but a remand is necessary here to ensure that that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

Hypertension

As mentioned in the introduction, in June 2011, the Board remanded the claim of service connection for hypertension. Among the requested development was for a medical opinion to determine if the Veteran's hypertension was due to aggravation by his psychiatric disorder or otherwise related to his military service. 

In an October 2012 VA examination report and opinion, a VA physician opined that it was less likely than not that (hypertension) was incurred in or caused by an in-service injury, event, or illness. The also examiner opined that the Veteran had no evidence of diagnosis and treatment for hypertension in service and it was not aggravated by psychiatric disorders. It is important to point out that while the STRs do not show a diagnosis of hypertension, there are several elevated blood pressure readings reported. In November 1975, there was a blood pressure reading of 150/82; in January1986, 140/92; in April 1988 at 140/90; and December 1988 at 130/90. 
The VA examiner reported review of the claims folder but the significance, if any of these service elevated blood pressure readings was not mentioned. It is also noted that VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions. Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). An addendum medical opinion is necessary here to address the significance, if any of the elevated blood pressure readings in the STRs.


An Acquired Psychiatric Disorder to Include PTSD

Subsequent to the June 2011 Board remand, the Veteran was scheduled for VA psychiatric examination to determine the etiology of the Veteran's psychiatric disability and to provide a medical nexus opinion. In the July 2011 VA mental disorder examination, a VA psychologist diagnosed major depressive disorder. It was opined that the Veteran's anxiety and depression was most likely not the result of his time in the military but it appeared that his mood and depression existed prior to his military service and was exacerbated during his military service, but the worsening would have occurred naturally.

In a May 2012 VA psychiatry outpatient record, posttraumatic stress disorder (PTSD) was diagnosed. The VA clinician reported that the Veteran had suffered from PTSD since 1980, a period during which the Veteran was on active duty. 

With respect to the foregoing, review of the Veteran's enlistment records show that they are absent for any psychiatric disorders. A Veteran is presumed to have been in sound condition when examined, accepted and enrolled in service, except for defects noted at the time of entrance, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111. 

If a preexisting disability is noted upon entry into service, the Veteran may not bring a claim for service connection for that disability on a direct-incurrence basis, only instead a claim for aggravation of the disability during or as a result of his service. But in this circumstance, the provisions of 38 C.F.R. § 1153 apply and he has the burden of establishing aggravation. See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994); see also 38 C.F.R. § 3.306.

To rebut the presumption of soundness, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. See VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) (holding that VA, rather than the claimant, bears the burden of proving that a disability preexisted service and was not aggravated therein); 70 Fed. Reg. 23,027, 23,029 (May 4, 2005) (applies to claims pending on or filed after May 4, 2005). 

Primarily, there needs to be clarification of the Veteran's psychiatric diagnosis, considering the most recent VA records reporting the Veteran has PTSD that began during his military service. Also since a clinician has suggested a preexisting psychiatric disorder here, the appropriate steps to determine aggravation based on VA law should necessarily be applied here, that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. If not, then the claimed must again be considered on a direct service connection basis. It appears that the record does not contain sufficient information to make a decision on the claim, requiring further clinical information.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4). McClendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the VA examiner that provided the October 2012 opinion with respect to the Veteran's hypertension claim for an addendum to that examination report. If, for whatever reason, this examiner is unable to consider the questions posed hereafter or no longer available or able to provide additional comment (another addendum opinion), then obtain additional comment from an equally qualified examiner. In this eventuality, it may be necessary to have the Veteran reexamined, but this is left to the designee's discretion as to whether another examination is needed or, instead, this requested medical comment can be provided just with review of the claims file. If the new examiner believes another examination is necessary, schedule another VA examination.

The examiner is asked to determine the likelihood (very likely, as likely as not, or unlikely) the Veteran's hypertension even if, as previously determined, not due to or the result of a psychiatric disorder initially manifested during the Veteran's military service from August 1971 to October 1993 or is otherwise attributable to his service, or shown within one year of his service discharge. 

The examiner is requested to review the Veteran's STRs and consider the significance, if any, of the elevated blood pressure readings shown in service. (November 1975, there was a blood pressure reading of 150/82; in January1986, 140/92; in April 1988 at 140/90; and December 1988). 

To facilitate making this important determination, the claims file, including a complete copy of this Remand, must be made available to and reviewed by the examiner for the pertinent medical and other history.

All necessary diagnostic testing and evaluation should be performed.

It is also essential the examiner discuss the medical rationale for his/her opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

2. Schedule a VA mental health examination by a psychiatrist or psychologist who has not previously examined the Veteran to assess the nature and etiology of any acquired psychiatric disorder that currently exists or that existed since the Veteran filed his claim in December 2007. The examination should include all diagnostic testing or evaluation deemed necessary. The claims file, including a complete copy of this REMAND, must be made available for review of the Veteran's pertinent medical and other history.

The examiner must confirm the existence of any acquired psychiatric disorders present since the Veteran filed this claim in December 2007, making specific findings regarding whether the Veteran has PTSD or major depressive disorder, noting that these disorder were diagnosed by VA in July 2011 and October 2012.

The examiner is asked to consider the evidence and accepted medical principles pertaining to the history, manifestations, clinical course, and the character of the disability found, and to determine the following:

(a.) Whether the record contains clear and unmistakable (obvious or undebatable) affirmative evidence that a psychiatric disorder existed prior to service, and if so, whether the record contains clear and unmistakable (obvious or undebatable) affirmative evidence that any currently diagnosed psychiatric disability was not aggravated during the Veteran's active service. 

If the examiner finds clear and unmistakable affirmative evidence that such disorder was not aggravated as set forth above, the examiner must identify the affirmative evidence of this. In this regard, if the conclusion is that an increase in disability in service was due to the natural progress of the psychiatric disorder specified, the examiner is asked to identify what affirmative evidence there is to support that conclusion.

The examiner must render the above opinions under the standard of clear and unmistakable evidence which is a standard meaning it is obvious or undebatable. The "as likely as not" standard does not apply in this instance. 

The examiner is also advised that the above opinions must be based upon clear and unmistakable affirmative evidence demonstrating the opinion there was no aggravation, and cannot rely on the insufficiency of the evidence to establish no aggravation.

The examiner is directed to consider that aggravation, or an increase in the disability, is a chronic worsening of underlying condition beyond natural progression as opposed to temporary flare-up of symptoms. Stated another way, a permanent increase in severity of the pre-existing condition is an irreversible worsening of the pre-existing condition during service on the basis of the manifestations prior to, during, and subsequent to service. 

(b.) If there is not clear an unmistakable evidence that a psychiatric disorder existed prior to active service, is it at least as likely as not (a 50 percent or greater probability) that the psychiatric disorder is etiologically related to service?

(c.) In the case of PTSD, the examiner must also confirm that the claimed stressor is adequate to support a PTSD diagnosis.

It is also essential the examiner discuss the medical rationale for his/her opinion, whether favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions.

3. The RO must then readjudicate the claims based upon all evidence of record, and, thereafter, if the claims on appeal remain denied, the Veteran and his representative must be provided a supplemental statement of the case. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



